Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes more than 150 words and also uses implied phrase.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic flow measuring device having a wall thickness being less in the area of the phased array ultrasonic transducer contact area.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  Regarding claim 1, at line 2 and line 6, “a pipe (14)” and “the pipeline (14)” should be used appropriately and consistently.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is not clear as to how the contacting area can both be less than half the wavelength (claim 1) and less than a quarter wavelength (claim 2) of the transverse wave of the ultrasound in the pipe wall. While, claim 1 already defines the less than half wavelength, how can it further define the wavelength to be less than a quarter wavelength?
Regarding claims 3 and 4, it is not clear what the Applicant intends to claim, the dimension of  “the ultrasonic transducers” (claim 3) or the ultrasonic transducer units” (claim 4) parallel to the pipe wall. It is the transducers that parallel to the transducer units that are parallel to the pipe wall?
Regarding claim 5, the term, “preferably” renders the claim indefinite since it is not clear if the limitation is part of the claimed feature or is it an example.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tschirner (5,090,252) in view of Edward et al. (2017/0016750) (hereinafter Edward).
Regarding claim 1, Tschirner teaches a device for measuring the flow velocity of a fluid having a measuring sensor (Fig. 1) which has a pipe (1) for the fluid with a pipe wall (1a), at least two ultrasonic transducer units (2 and 3) and defining a measuring path (Fig. 1 & 2) in the pipe between them, a control and evaluation unit (col. 2, lines 38-41; col. 3, lines 39-42) for controlling the ultrasonic transducer units for transmitting ultrasonic signals and for evaluating received ultrasonic signals and determining the flow velocity (v), the ultrasonic transducer units contact the outside of the pipe wall, wherein the pipe wall (1a) is formed in the area of the contact with a wall thickness (d2) that is less than half the wavelength of the transverse wave (col. 2, line 68 – col. 3, line 7) of the ultrasound in the pipe wall.
Tschirner does not teach the at least two ultrasonic transducer units, each consisting of an array of individual ultrasonic transducers and the control and evaluation unit designed to drive the individual ultrasonic transducers with different phases, so that the ultrasonic transducer units are each designed as a phased array.
Edward teaches the at least two ultrasonic transducer units, each consisting of an array of individual ultrasonic transducers and the control and evaluation unit designed to drive the individual ultrasonic transducers with different phases, so that the ultrasonic transducer units are each designed as a phased array (para 0095-0096).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the phased array ultrasonic transducer units as taught by Edward in the device of Tschirner since such an arrangement of the phased array transducer units would allow transmission and detection of acoustic waves along one or more discrete directions from the fluid flow path.
Regarding claim 2, Tschirner in view of Edward teach all the claimed features except for explicitly teaching the wall thickness in the area of the contacting being less than a quarter of the wavelength of the transverse wave of the ultrasound in the pipe wall. Edward teaches the wall thickness in the area of the reflection being less than a quarter wavelength (col .4, lines 1-4).  Designing such a thickness in the area of contacting would be within the scope of a skilled since one having ordinary skill in the art may decide on transmission and reception of the ultrasound waves through the wall of the pipe into the fluid back through the pipe.
Regarding claims 3 and 4, Tschirner in view of Edward teach all the claimed features except for explicitly teaching the dimensions of the ultrasonic transducers parallel to the pipe wall are smaller than the ultrasonic wavelength in the fluid or the dimensions of the ultrasonic transducer units parallel to the pipe wall are greater than twice the ultrasonic wavelength in the fluid. It would be within the scope of a skilled individual to design the phased array transducer assembly as claimed since it is nothing more than an obvious variant that would provide reliable measurements
Regarding claim 5, Tschirner in view of Edward teach all the claimed feature including the transducers mounted at an angle to form measuring path having an angle but does not explicitly teach that at least one of the measuring paths has a secant angle of greater than 20° and preferable 30°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a specific angle of transmission or reception of the measuring path since such an arrangement would provide accurate flow measurements.
Regarding claim 8, Tschirner teaches the area of the contacting is formed by a recess in the exterior of the pipe wall, the dimensions of the recess being adapted to the array (Fig. 1).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tschirner in view of Edward as applied to claim 1 above, and further in view of Chevrier et al. (2015/0020608) (hereinafter Chevrier).
Regarding claims 6 and 7 Tschirner in view of Edward teach all the claimed features except for the array being a linear array and consists of one line or the array being two-dimensional and the individual ultrasonic transducers are preferably arranged in rows and columns. Chevrier teaches the array being a linear array and consists of one line (Fig. 3) or the array being two-dimensional and the individual ultrasonic transducers are preferably arranged in rows and columns (Fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to design a single line array or a two-dimensional array since such are known array design transducers that may function equally as the normal transducer array for accurately transmitting and receiving broad spectrum of wave signals for accurate flow determination.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tschirner in view of Edward as applied to claim 1 above, and further in view of Drachmann (2015/0211905).
Regarding claims 9 and 11, Tschirner in view of Edward teach all the claimed features except for explicitly teaching the ultrasonic transducers are coupled to a structure-borne sound filter. Drachmann, in the same field of endeavor, teaches the ultrasonic transducers are coupled to a structure-borne sound filter (para 0027). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the teaching of the transducer mounting arrangement of Drachmann in the device of Tschirner since such an arrangement would provide electrical connectivity if conductive adhesive is used or act as a sound barrier with an adhesive.
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a device for measuring the flow velocity of a fluid including the control and evaluation unit designed in such a way that the ultrasonic transducers located at the edge of the array can be controlled in such a way that active structure-borne sound suppression is thereby achieved or the control and evaluation unit designed such that the control of the ultrasonic transducers with respect to their phase for each ultrasonic transducer is dependent on the speed of sound in the fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Speidel (2015/0177036) teaches ultrasonic transducers mounted within recesses forming a thin wall in the measurement tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/02/2022